Per Curiam : After a careful examination of the arguments of counsel in this case, we are satisfied that all the questions raised are disposed of by the case of The Chicago, Burlington and Quincy Railroad Company v. City of Chicago, ante, p. 457, and by the cases therein referred to. The proceeding here is one by condemnation for the purpose of opening West 21st Street from Douglas Park Boulevard to Worthen Avenue across the tracks and right of way of the appellant company. The right of way does not run north and south, but deflects from a north and south line and runs from the northeast towards the southwest. Hence, when the street, which runs east and west, shall be opened across the right of way, the figure formed by the crossing will not be a square, as is usually the case, but in the form of a dianiond, or angular parallelogram. We do not think, however, that such a crossing is, in any sense, a longitudinal occupation of the railroad right of way. The judgment of the Circuit Court is affirmed. Judgment affirmed.